

117 S1919 IS: Railway Upgrades for Rural American Lines Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1919IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Braun (for himself and Mr. Warnock) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to modify certain requirements of the railway-highway crossings program, and for other purposes.1.Short titlesThis Act may be cited as the Railway Upgrades for Rural American Lines Act or the RURAL Act.2.Railway-highway crossings programSection 130 of title 23, United States Code, is amended—(1)in subsection (e)(1)—(A)in subparagraph (A), by striking and the installation of protective devices and inserting , the installation of protective devices, and the replacement of functionally obsolete warning devices; and(B)in subparagraph (B), by striking the installation of protective devices at railway-highway crossings and inserting construction or installation of protective devices (including the replacement of functionally obsolete protective devices) at railway-highway crossings; and(2)in subsection (i)(3)(B), by striking $7,500 and inserting $100,000.